 1   SHAPIRO ARATO BACH LLP
     Alexandra A.E. Shapiro (admitted pro hac vice)
 2   500 Fifth Avenue
     Floor 40
 3   New York, NY 10110
     Telephone: (212) 257-4881
 4   Facsimilie: (212) 202-6417

 5   Attorney for Defendant SUSHOVAN HUSSAIN

 6                               UNITED STATES DISTRICT COURT

 7                              NORTHERN DISTRICT OF CALIFORNIA

 8                                   SAN FRANCISCO DIVISION

 9
                                                 )
10   UNITED STATES OF AMERICA,                   )
                                                 )    Case No. 3:16-cr-00462-CRB
11                 Plaintiff,                    )
                                                 )    NOTICE OF APPEARANCE OF
12         vs.                                   )    ALEXANDRA A.E. SHAPIRO
                                                 )
13   SUSHOVAN HUSSAIN                            )    Date Filed: May 13, 2019
                                                 )
14                 Defendant.                    )
                                                 )
15                                               )
                                                 )
16                                               )
                                                 )
17                                               )
                                                 )
18                                               )
                                                 )
19                                               )
                                                 )
20

21

22

23

24

25

26

27

28

                   NOTICE OF APPEARANCE OF ALEXANDRA A.E. SHAPIRO
                                Case No: 3:16-cr-00462-CRB
 1          TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:

 2          PLEASE TAKE NOTICE that Alexandra A.E. Shapiro of Shapiro Arato Bach LLP
 3
     hereby appears as counsel for Defendant Sushovan Hussain in the above-captioned matter. She is
 4
     admitted to practice in the State of New York, and was orally admitted pro hac vice by this Court
 5
     on May 13, 2019. Her address, telephone, and facsimile numbers are as follows:
 6
                                        SHAPIRO ARATO BACH LLP
 7
                                        Alexandra A.E. Shapiro
 8                                      500 Fifth Avenue
                                        Floor 40
 9                                      New York, NY 10110
                                        Telephone: (212) 257-4881
10                                      Facsimile: (212) 202-6417
11                                      Email:     ashapiro@shapiroarato.com

12           Please serve said counsel with all pleadings, orders, motions, notices, and other filings in
     this action.
13

14   Date: May 13, 2019
                                                             SHAPIRO ARATO BACH LLP
15

16                                                     By:    /s/ Alexandra A.E. Shapiro
                                                              ALEXANDRA A.E. SHAPIRO
17
                                                              Attorney for Defendant
18                                                            SUSHOVAN HUSSAIN
19

20

21

22

23

24

25

26

27

28

                     NOTICE OF APPEARANCE OF ALEXANDRA A.E. SHAPIRO
                                  Case No: 3:16-cr-00462-CRB
